DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s filing of 2/17/22 and 2/18/22. Claims 1 – 4 and 6 – 18 have been previously allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/22 and 2/18/22 have been considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimers have been approved and entered.

REASONS FOR ALLOWANCE
s 1 – 4 and 6 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance (as set forth in the previous office action dated 11/22/21):
The present claims are allowable over the closest reference of ZHOU et al (US 2015/0184495).
ZHOU discloses a column of fluid in the annulus of a wellbore, the fluid comprising an aqueous carrier fluid and a plurality of compressible particles dispersed in the fluid, the particles being porous carbonaceous material having a mean particle size of 5 microns to 2.38 mm and a density of 1.2-2.0 g/cc, and wherein, due to the porosity size of the particles, the particles reversibly go from compression to expansion repeatedly without degradation of said characteristic. ZHOU fails to teach a porosity degree of the particles, fails to teach that the particles comprise a variety of irregular shapes and a variety of diameters, and fails to teach that the particles are buoyant and that the buoyancy is provided such that the particles are capable of being suspended more densely at a desired location within the confined volume.

The closest prior art of record fails to teach or render obvious the claimed collection of compressible particles, wherein each of the compressible particles is fabricated to collapse in response to fluid pressure within a confined volume, and wherein: the collection of compressible particles are buoyant when placed within an aqueous carrier fluid, wherein the buoyancy of the compressible particles is achieved by providing each compressible particle with a porosity in a range between 5% and 40%, an irregular particle shape, an outer diameter in a range between 10 microns and 700 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765